DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (JP 9-129230), machine translation.
Regarding claim 1, Watanabe discloses LiNi0.85Co0.1Mn0.05O2 (para 0069). The lithium composite oxide includes secondary particles (aggregated state) (para 0070). The lithium composite oxide was pulverized ball mill until it became primary particles (non-aggregated) and mixed with unground material (secondary particles in aggregated state) in weigh ratios of 0, 5, 20, 50, 70, and 100% (para 0071). A weight ratio of 70% lies within Applicant’s claimed range of 50 to 95 for non-aggregated particles. 
Regarding claim 2, compression strength is viewed as a physical property of the material. In this case, the above lithium composite oxide would inherently have the recited compression strength based on the material itself. See MPEP 2112.01(II).
Regarding claim 4, Watanabe discloses a weight ratio of 70% (para 0071), which lies within Applicant’s claimed range of 70 to 90 for non-aggregated particles.
Regarding claim 5, Watanabe discloses positive electrode plate 5, the negative electrode plate 6, an organic electrolytic solution (para 0026; Fig. 2). Watanabe further teaches active material on a current collector (para 0113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 9-129230) in view of Tomiyama et al. (US 6,190,803).
Regarding claim 6, Watanabe does not teach the tensile strength of the positive current collector.
Tomiyama, directed to a nonaqueous secondary battery, teaches a positive electrode current collector made of aluminum foil (col. 2, lines 3-4) having a tensile strength of preferably 200 N/mm2 or more (col. 2, lines 33-35), which overlaps Applicant’s claimed range of 200-300 N/mm2.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited tensile strength which can have sufficient mechanical strength (col. 1, lines 43-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the recited tensile strength because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.
	
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 9-129230) in view of Takahata et al. (US 2012/0141869).
Regarding claims 7 and 8, Watanabe does not teach a fluorine-containing cyclic carbonate or a carboxylic anhydride.
Takahata, directed to a nonaqueous electrolyte battery, teaches the electrolyte may contain a carboxylic anhydride as additive A and a fluoroethylene carbonate as additive B (para 0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the above additives to produce a battery with excellent high-temperature storage characteristics (abstract).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: no prior art was found teaching a secondary particle according to claim 1 with an aggregate (secondary) particle size of 0.5 µm or less. Watanabe above teaches the secondary particle diameter is 6.3 µm (para 0070) and no teaching of 0.5 µm or less for aggregated particles.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723